Citation Nr: 1203956	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  06-08 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability.

2.  Entitlement to service connection for a chronic cardiac disorder.

3.  Entitlement to service connection for a chronic acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active service from May 2001 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2005 of the VA regional office (RO) in Waco, Texas.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents, other than an October 2011 Supplemental Statement of the Case, pertinent to the present appeal.

In May 2010, the Board remanded the issues for further development.  As the requested development pertaining to the issues of a chronic low back disability and an acquired psychiatric disorder was not sufficiently completed, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A cardiac disorder is not currently shown.  


CONCLUSION OF LAW

A cardiac disorder was not incurred in or aggravated by service and service connection for a cardiac disorder, may not be presumed based on the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

Prior to the initial adjudication of the Veteran's service connection claim, the RO, in February 2005 and in subsequent correspondence, furnished the Veteran a VCAA notice letter.  The Veteran was notified of the types of information and evidence necessary to substantiate the service connection claim, as well as the division of responsibility between the Veteran and VA for obtaining that evidence.  In March 2006, the Veteran was informed of information pertaining to the downstream disability rating and effective date elements of his claim.  Thereafter, in September 2011 and in October 2011, a Supplemental Statement of the Case was issued.  Thus, the timing defect of this notice has been cured.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additionally, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159 (c), (d) (2011).  In the present appeal, the record reflects that all relevant evidence necessary for an equitable resolution of the issue adjudicated herein has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA outpatient treatment reports, and statements from the Veteran.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication of the existence of any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

While the representative in December 2011 questioned whether the Veteran was examined by an appropriate physician for the heart condition, a review of the record shows the Veteran's cardiac examination in June 2010 was conducted by E.K., MD.  The examination was thorough in nature and fully adequate for the purposes of deciding the claim.  The report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate opinion consistent with the evidence of record.  The Board finds that the VA examination substantially complied with the Board's prior remand and that the record is sufficient for rating purposes.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  


II.  Service Connection for a Cardiac Disability

The Veteran asserts that he has a cardiac disorder, to include as secondary to his psychiatric disorder, since service.

Initially, the Board notes that it has reviewed all of the evidence in the claims file.  The Board's analysis will focus specifically on what evidence is needed to substantiate the issue on appeal and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including organic heart disease may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records show that the Veteran was treated for an irregular heartbeat.  On one occasion he was treated for palpitations, which the examiner indicated were probably due to anxiety.  An in-service electrocardiogram (EKG) shows unconfirmed sinus bradycardia.  A December 2004 chest x-ray showed no abnormalities.  An electrocardiogram (EKG) and Holter monitor were normal.  

A February 2005 VA treatment record noted that the Veteran's heart was racing.  He denied chest pain, dyspnea, pedal edema, and orthopnea.  The Veteran was assessed with palpitations and possible anxiety disorder.  A cardiovascular examination revealed regular heart rate and rhythm with no murmurs or rubs.  An April 2005 chest x-ray was within normal limits and an EKG revealed sinus bradycardia with sinus arrhythmia; otherwise, within normal limits.  

In January 2006, the Veteran testified that his alleged cardiac condition may be related to anxiety and/or stress-related.  He reported that he was stressed out a lot, was getting harassed at work, and had become a heavy smoker to help deal with the stress.  He stated that one day his heart started beating out of his chest and he thought he was having a heart attack.  He found out he was having arrhythmias.  The Veteran stated that he has not been diagnosed with a heart condition and that he has been told that his condition was related to anxiety.

The Veteran underwent a VA examination in August 2010.  The Veteran reported that he suffered from heart palpitations in service.  He reported that he continues to suffer from palpitations.  The Veteran's stress test results were normal.  The left ventricle ejection fraction was greater than 50 percent.  His EKG showed sinus bradycardia, but was otherwise normal.  The VA examiner found no heart condition.

After review of the record, the Board finds that there is a lack of competent and probative evidence of record to show that the Veteran has or ever had a chronic heart disability since separation from active service. 

The August 2010 VA examination report documents that the Veteran does not have a heart condition.  The examiner's conclusion was based on examining the Veteran and a review of the claims folder, to include service treatment records and EKG tests.  The opinion is consistent and uncontroverted by the other evidence of record.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110 ; see also 38 C.F.R. § 3.303.  Thus, where, as here, medical evidence does not establish that the Veteran has a cardiac disorder upon which to predicate a grant of service connection, there can be no valid claim for service connection for this claim-on any basis.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  
While the evidence shows the Veteran had irregular heartbeats, symptoms alone, without a finding of an underlying disorder, cannot be service connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board has considered the Veteran's statements with regard to his claimed cardiac disorder; however, although he is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of the specific disability at issue.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Reports of continuity of symptomatology must be weighed against the medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  In the instant case as the medical evidence of record fails to establish a diagnosis of a cardiac condition, any assertions as to continuity of symptomatology are not relevant to the issue of a current diagnosis. 

As there is no competent evidence favorable to the claim of service connection for a cardiac disorder, the preponderance of the evidence is against the claim of service connection for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a chronic cardiac disorder is denied.



REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

The psychiatric and low back claims were previously before the Board in May 2010 and remanded for further development and adjudication.  At that time, the Board ordered that the Veteran be afforded a VA examination to determine the nature and etiology of the Veteran's psychiatric and back disabilities.  Such examinations were held in June 2010.  

The May 2010 Board remand instructed the RO to have the Veteran examined by "a physician knowledgeable" in psychiatry and orthopedics.  In December 2011, the Veteran's representative contended that appropriate specialists did not examiner the Veteran.  There is no indication from the record that the VA examiner, L. G., who authored the opinions, is a physician knowledgeable in these fields.  As the remand orders of the Board were not fully complied with, further remand is mandated due to the RO's failure to follow the directives in the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that service treatment records show the Veteran was treated for back pain following a motor vehicle accident.  The Veteran underwent a VA examination for the spine in August 2010.  The VA examiner noted that the Veteran developed lower back pain during the military, but no direct injury was mentioned.  In this regard, the examiner should have considered the Veteran's statements regarding his back injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate physician to determine the current diagnosis and etiology of any low back condition present.  The claims folder and copies of the body of this Remand, as well as the May 2010 Board Remand, must be provided to and reviewed by the examiner in conjunction with the examination.  Such review must be noted in the examination report.  

The examiner should render an opinion as to whether the Veteran currently has a low back condition and if so, whether it is at least as likely as not (50 percent probability or greater) that any current back disability first manifested during the Veteran's active service, or is otherwise related to the Veteran's active service?  

In this regard, the examiner should consider the Veteran's contentions and statements regarding his back injury during service to include injury resulting from the motor vehicle accident.  

If it is determined that an opinion cannot be rendered without resorting to mere speculation, the examiner is directed to provide supporting rationale for such a conclusion, to include whether such a conclusion was rendered because the procurable and assembled data was fully considered, and whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's low back disability. 


2.  Schedule the Veteran for an examination by a VA psychiatrist to determine the nature and etiology of an acquired psychiatric disorder.  The claims folder and copies of the body of this Remand, as well as the May 2010 Board Remand, must be provided to and reviewed by the examiner in conjunction with the examination.  Such review must be noted in the examination report.  

The examiner should render an opinion as to whether the Veteran currently has an acquired psychiatric disorder and if so whether it is at least as likely as not  (50 percent probability or greater) that any psychiatric disability first manifested during the Veteran's active service, or is otherwise related to the Veteran's active service?  

In this regard, the examiner should consider the Veteran's statements and contentions.  

If it is determined that an opinion cannot be rendered without resorting to mere speculation, the examiner is directed to provide supporting rationale for such a conclusion, to include whether such a conclusion was rendered because the procurable and assembled data was fully considered, and whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's psychiatric disorder. 

3.  Then readjudicate the claims.  If any benefit sought on appeal is not granted, he and his representative should be furnished a Supplemental Statement of the Case, and should be afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


